Order reversed, with ten dollars costs and disbursements, and motion to open default granted, upon payment of ten dollars costs, the judgment to remain as security, without stay to enforcement and collection thereof unless the defendants give security for the payment of any judgment recovered against the defendants in such amount as the Special Term may prescribe; and also upon condition that the defendants stipulate to go to trial at the term of the Supreme Court now being held in Cayuga county, at the option of the plaintiff, On three days’ notice. All concurred.